ORDER
Rodney Bradley pled guilty to three counts of second degree arson and one charge of escape from confinement. He was sentenced to seven years on each arson count, to run concurrently, and four years on the escape charge, to run consecutively to the arson sentences. Thereafter, Bradley filed a motion under Rule 24.035, arguing that he was denied his right to due process of law.
In his sole point on appeal, Bradley claims that the motion court clearly erred in denying his Rule 24.035 motion after an evidentiary hearing because the trial judge should have sua sponte recused himself from presiding over Bradley’s guilty plea. Because we find that the judge had no *317duty to sua sponte recuse himself, we affirm pursuant to Rule 84.16(b).